



Exhibit 10.4










EXECUTION VERSION






________________________________________________________________________
PARENT GUARANTY
among
Nextel Holdings S.à r.l.
as Parent Guarantor
and
CHINA DEVELOPMENT BANK
as Administrative Agent under the Sinosure Credit Agreement and the Non-Sinosure
Credit Agreement


Dated as of October 31, 2017
________________________________________________________________________



























--------------------------------------------------------------------------------





Table of Contents










1.
DEFINITIONS                                        

2.
PARENT GUARANTY                                    

3.
LIABILITY OF PARENT GUARANTOR ABSOLUTE                    

4.
OBLIGATIONS OF PARENT GUARANTOR INDEPENDENT                

5.
WAIVERS AND ACKNOWLEDGEMENT BY PARENT GUARANTOR            

6.
RIGHTS OF FINANCING PARTIES                            

7.
CONTINUING GUARANTY                                

8.
SUBORDINATION OF INDEBTEDNESS HELD BY PARENT GUARANTOR        

9.
GUARANTY ENFORCEABLE BY ADMINISTRATIVE AGENT            

10.
REPRESENTATIONS AND WARRANTIES OF PARENT GUARANTOR    

11.
COVENANTS OF PARENT GUARANTOR    

12.
FATCA DEDUCTION AND GROSS-UP    

13.
EXPENSES    

14.
BENEFIT AND BINDING EFFECT    

15.
AMENDMENTS; WAIVERS    

16.
SET OFF    

17.
NOTICE    

18.
EFFECTIVE DATE AND REINSTATEMENT    

19.
CONSENT TO JURISDICTION; SERVICE OF PROCESS; AND WAIVER OF TRIAL BY JURY    

20.
NO IMMUNITY    

21.
LIMITATION ON GUARANTEED OBLIGATIONS    

22.
COUNTERPARTS    

23.
PAYMENTS    

24.
HEADINGS DESCRIPTIVE    


















--------------------------------------------------------------------------------







PARENT GUARANTY
PARENT GUARANTY AGREEMENT (as amended, modified, restated and/or supplemented
from time to time, this “Parent Guaranty”), dated as of October 31, 2017 and
effective as of the Restatement Closing Date, made by Nextel Holdings S.à r.l.,
a private limited liability company (société à responsabilité limitée)
incorporated and organized under the laws of the Grand Duchy of Luxembourg, with
registered office at 6, rue Eugène Ruppert, L-2453 Luxembourg, Grand Duchy of
Luxembourg, registered with the Luxembourg Trade and Companies Register under
number B 214361 (the “Parent Guarantor”) in favor of China Development Bank, in
its capacities as administrative agent (the “Administrative Agent”) under the
Sinosure Credit Agreement and the Non-Sinosure Credit Agreement, for the benefit
of the Financing Parties as defined thereunder.
W I T N E S S E T H:
WHEREAS, Nextel Telecomunicações Ltda. (the “Borrower”), the guarantors from
time to time party thereto and China Development Bank as arranger,
administrative agent and lender (the “Lender”) have entered into (a) that
certain US$250,000,000 credit agreement dated as of April 20, 2012 (as amended,
supplemented or otherwise modified from time to time, the “Sinosure Credit
Agreement”), which is supported by the Sinosure Insurance and (b) that certain
US$250,000,000 credit agreement dated as of April 20, 2013 (as amended,
supplemented or otherwise modified from time to time, the “Non-Sinosure Credit
Agreement”, together with the Sinosure Credit Agreement, the “Credit Agreements”
and each a “Credit Agreement”), which is not supported by the Sinosure
Insurance;
WHEREAS, the Borrower has requested that the Lender and the Administrative Agent
agree to amend and restate the Credit Agreements (the “Amendments”);
WHEREAS, the Borrower is an indirect Subsidiary of the Parent Guarantor;
WHEREAS, the Lender and the Administrative Agent are willing to enter into the
Amendments only if the Parent Guarantor executes and delivers this Parent
Guaranty; and
WHEREAS, the Parent Guarantor will obtain benefits from the Amendments and,
accordingly, desires to execute this Parent Guaranty to induce the Lender and
the Administrative Agent to agree to the Amendments.
NOW, THEREFORE, in consideration of the foregoing and other benefits accruing to
the Parent Guarantor, the receipt and sufficiency of which are hereby
acknowledged, the Parent Guarantor hereby makes the following representations
and warranties to the Financing Parties and hereby covenants and agrees with the
Financing Parties as follows:


1. DEFINITIONS.


Terms defined in each Credit Agreement shall have the same meanings when used in
this Parent Guaranty, unless the context otherwise requires. In addition, unless
the context otherwise requires, the following terms shall have the following
meanings:





--------------------------------------------------------------------------------





“Code” means the US Internal Revenue Code of 1986.
“FATCA” means: (i) sections 1471 to 1474 of the Code or any associated
regulations or other official guidance; (ii) any treaty, law, regulation or
other official guidance enacted in any other jurisdiction, or relating to an
intergovernmental agreement between the US and any other jurisdiction, which (in
either case) facilitates the implementation of paragraph (i) above; or (iii) any
agreement pursuant to the implementation of paragraphs (i) or (ii) above with
the US Internal Revenue Service, the US government or any governmental or
taxation authority in any other jurisdiction.
“FATCA Deduction” means a deduction or withholding from a payment under a
Finance Document required by FATCA.
“FATCA Payment” means either: (i) the increase in a payment made by the Parent
Guarantor to a Financing Party under Section 12.1 (FATCA Deduction and Gross-up
by Parent Guarantor) or paragraph (b) of Section 12.2 (FATCA Deduction by
Financing Party); or (ii) a payment under paragraph (d) of Section 12.2 (FATCA
Deduction by Financing Party).
“Guaranteed Obligations” shall have the meaning given to it in Section 2(a)
(Parent Guaranty).
“Parent Distributions” shall mean:
(a)    the declaration, making or payment by the Parent Guarantor of any
dividend, charge, fee, or other distribution (or interest on any unpaid
dividend, charge, fee, or other distribution) (whether in cash or in kind) on or
in respect of its capital stock (or any class of its capital stock);
(b)    the repayment or distribution by the Parent Guarantor of any share
premium reserve; or
(c)    the redemption, repurchase, defeasance, retirement or repayment by the
Parent Guarantor of any of its capital stock or resolution to do so.


“Parent Guarantor Material Adverse Effect” shall mean a material adverse effect
on (i) the business, operations, condition (financial or otherwise) or
properties of the Parent Guarantor and its Subsidiaries, taken as a whole,
(ii) the ability of the Parent Guarantor to timely perform any of its
obligations under this Parent Guaranty, (iii) the legality, validity or
enforceability of any material provision of this Parent Guaranty, or (iv) any
material rights and remedies of the Financing Parties under this Parent
Guaranty.
“US Tax Obligor” means an obligor some or all of whose payments under the
Financing Documents are from sources within the United States for US federal
income tax purposes.
2. PARENT GUARANTY.


(a)The Parent Guarantor, irrevocably, absolutely and un-conditionally guarantees
as a primary obligor and not merely as surety to the Financing Parties the full
and prompt payment when due (whether at the stated maturity, by required
prepayment, declaration, acceleration, demand or otherwise pursuant to the terms
of each Credit Agreement), without any demand or notice whatsoever, of (x) the
principal of, premium, if any, and interest on the Notes issued by, and the
Loans made to, the Borrower under each Credit Agreement and (y) all other
payment obligations (including, without limitation, obligations which, but for
the effect of any bankruptcy, insolvency, receivership or similar proceeding,
would become payable), liabilities and indebtedness owing by the Borrower to the
Financing Parties under each Financing Document to which the Borrower is a party
(including, without limitation, indemnities, fees and interest thereon





--------------------------------------------------------------------------------





(including, without limitation, any interest accruing after the commencement of
any bankruptcy, insolvency, receivership or similar proceeding at the rate
provided for in each Credit Agreement, whether or not such interest is an
allowed claim in any such proceeding)), whether now existing or hereafter
incurred under, arising out of or in connection with each such Financing
Document and the due performance and compliance by the Borrower with all of its
payment obligations in all such Financing Documents (all such obligations under
this clause (a) being herein collectively called the “Guaranteed Obligations”);


The Parent Guarantor understands, agrees and confirms that the Financing Parties
may, in accordance with Section 9, enforce this Parent Guaranty up to the full
amount of the Guaranteed Obligations against the Parent Guarantor without
proceeding against the Borrower or against any security for the Guaranteed
Obligations, or under any other guaranty covering all or a portion of the
Guaranteed Obligations. This Parent Guaranty is a guaranty of prompt payment and
performance and not of collection.
(b)Additionally, the Parent Guarantor, unconditionally, absolutely and
irrevocably, guarantees the payment of any and all Guaranteed Obligations
whether or not due or payable by the Borrower upon the occurrence in respect of
the Borrower of any of the events specified in Section 7.1(e) (Insolvency),
Section 7.1(g) (Voluntary Insolvency Proceedings) and Section 7.1(h)
(Involuntary Insolvency Proceedings (Borrower)) of each Credit Agreement, and
unconditionally, absolutely and irrevocably, promises to pay such Guaranteed
Obligations to the Financing Parties upon such occurrence.


3. LIABILITY OF PARENT GUARANTOR ABSOLUTE.


The liability of the Parent Guarantor hereunder is primary, absolute, and
unconditional and is exclusive and independent of any security for or other
guaranty of the indebtedness of the Borrower whether executed by the Parent
Guarantor or by any other party, and the liability of the Parent Guarantor
hereunder shall not be affected or impaired by any circumstance or occurrence
whatsoever, including, without limitation:
(a)any direction as to application of payment by the Borrower or any other
party,


(b)any other guaranty, undertaking or liability of any other party as to the
Guaranteed Obligations,


(c)any pay-ment on or in reduction of any such other guaranty or undertaking,


(d)any dissolution, termination or insolvency of, any assignment by, or any
increase, decrease or change in personnel by, the Borrower,


(e)the failure of the Parent Guarantor to receive any benefit from or as a
result of its execution, delivery and performance of this Parent Guaranty,


(f)any payment made to any Financing Party on the indebtedness which any
Financing Party repays the Borrower pursuant to court order in any bankruptcy,
reorganization, arrangement, mora-torium or other debtor relief proceeding, and
the Parent Guarantor waives any right to the deferral or modification of its
obligations hereunder by reason of any such proceeding,


(g)any action or inaction by the Financing Parties as contemplated in Section 6
hereof,


(h)any invalidity, rescission, irregularity or unenforceability of all or any
part of the Guaranteed Obligations or of any security therefor,





--------------------------------------------------------------------------------







(i)at any time or from time to time, without notice to the Parent Guarantor, the
time for any performance of or compliance with any of the Guaranteed Obligations
shall be extended, waived or renewed, or any of the Guaranteed Obligations shall
be subordinated in right of payment to any other liability of the Borrower,


(j)any of the Guaranteed Obligations shall be accelerated or otherwise become
due prior to their stated maturity, or any of the Guaranteed Obligations shall
be amended, supplemented, restated or otherwise modified in any respect, or any
right under the Credit Agreements or any agreement or instrument referred to
therein or otherwise in connection with the Guaranteed Obligations shall be
waived, or any other guarantee of any of the Guaranteed Obligations or any
security therefor shall be released, substituted or exchanged in whole or in
part or otherwise dealt with,


(k)any Lien constituting security for any of the Guaranteed Obligations shall be
granted to or in favor of the Administrative Agent, or any such Lien shall fail
to be effectively granted to the Administrative Agent or shall fail to be
perfected,


(l)either Credit Agreement or any agreement or instrument referred to in either
Credit Agreement shall be rejected (including pursuant to Section 365 of the
United States Bankruptcy Code, as amended) by administrator, provisional
liquidator, conservator, receiver, trustee, custodian or other similar official
for the Borrower or for all or substantially all its assets in any insolvency
proceeding,


(m)the occurrence of any Default or Event of Default under either Credit
Agreement or the occurrence of any similar event (howsoever described) under any
agreement or instrument referred to in the Credit Agreements,


(n)any consolidation or amalgamation of the Borrower with, any merger of the
Borrower with or into, or any transfer by the Borrower of all or substantially
all its assets to, another Person, any change in the legal or beneficial
ownership of ownership interests issued by the Borrower, or any other change
whatsoever in the objects, capital structure, constitution or business of the
Company,


(o)any delay, failure or inability of the Borrower or any other guarantor or
obligor in respect of any of the Guaranteed Obligations to perform, willful or
otherwise, any provision of the Agreement or any agreement or instrument
referred to therein or otherwise in connection with the Guaranteed Obligations,


(p)the failure or breach of any representation or warranty (whether written or
oral) made by the Borrower or any other Person in the Credit Agreements or any
agreement or instrument referred to therein or otherwise in connection with the
Guaranteed Obligations; or any event or circumstance constituting fraud in the
inducement or any other similar event or circumstance, or


(q)any lack or limitation of status or of power, incapacity or disability of the
Borrower or any other guarantor or obligor in respect of any of the Guaranteed
Obligations.


4. OBLIGATIONS OF PARENT GUARANTOR INDEPENDENT.


The obligations of the Parent Guarantor hereunder are independent of the
obligations of any other guarantor or the Borrower, and a separate action or
actions may be brought and prosecuted against the Parent Guarantor whether or
not action is brought against any other guarantor or the Borrower and whether or
not any other guarantor or the Borrower be joined in any such action or actions.
The Parent Guarantor





--------------------------------------------------------------------------------





waives (to the fullest extent permitted by applicable law) the benefits of any
statute of limitations affecting its liability hereunder or the enforcement
thereof. Any payment by the Borrower or other circumstance which operates to
toll any statute of limitations as to the Borrower shall operate to toll the
statute of limitations as to the Parent Guarantor.
5. WAIVERS AND ACKNOWLEDGEMENT BY PARENT GUARANTOR.    


(a)The Parent Guarantor hereby waives (to the fullest extent permitted by
applicable law) notice of acceptance of this Parent Guaranty and notice of the
existence, creation or incurrence of any new or additional liability to which it
may apply, and waives promptness, diligence, presentment, demand of pay-ment,
demand for performance, protest, notice of dishonor or nonpayment of any such
liabilities, suit or taking of other action by the Administrative Agent or any
other Financing Party against, and any other notice to, any party liable thereon
(including the Parent Guarantor, any other guarantor or the Borrower) and the
Parent Guarantor further hereby waives any and all notice of the creation,
renewal, extension or accrual of any of the Guaranteed Obligations and notice or
proof of reliance by any Financing Party upon this Parent Guaranty, and the
Guaranteed Obligations shall conclusively be deemed to have been created,
contracted or incurred, or renewed, extended, amended, modified, supplemented or
waived, in reliance upon this Parent Guaranty.


(b)The Parent Guarantor waives any right to require the Administrative Agent or
any other Financing Party to: (i) proceed against the Borrower, any other
guarantor of the Guaranteed Obligations or any other party; (ii) proceed against
or exhaust any security held from the Borrower or any other guarantor of the
Guaranteed Obligations or any other party; or (iii) pursue any other remedy in
the Financing Parties’ power whatsoever. The Parent Guarantor waives any defense
based on or arising out of any defense of the Borrower, any other guarantor of
the Guaranteed Obligations or any other party other than payment in full in cash
of the Guaranteed Obligations, including, without limitation, any defense based
on or arising out of the disability of the Borrower, any other guarantor of the
Guaranteed Obligations or any other party, or the unenforceability of the
Guaranteed Obligations or any part thereof from any cause, or the cessation from
any cause of the liability of the Borrower other than payment in full in cash of
the Guaranteed Obligations. The Financing Parties may, at their election,
foreclose on any collateral serving as security held by the Administrative
Agent, the Security Agent or the other Financing Parties by one or more judicial
or nonjudicial sales, whether or not every aspect of any such sale is
commercially reason-able (to the extent such sale is permitted by applicable
law), or exercise any other right or remedy the Financing Parties may have
against the Borrower or any other party, or any security, without affecting or
impairing in any way the liability of the Parent Guarantor hereunder except to
the extent the Guaranteed Obligations have been paid in full in cash. The Parent
Guarantor waives any defense arising out of any such election by the Financing
Parties, even though such election operates to impair or extinguish any right of
reimbursement, contribution, indemnification or subrogation or other right or
remedy of the Parent Guarantor against the Borrower, any other guarantor of the
Guaranteed Obligations or any other party or any security.


(c)The Parent Guarantor has knowledge and assumes all responsibility for being
and keeping itself informed of the Borrower’s financial condition, affairs and
assets, and of all other circumstances bearing upon the risk of nonpayment of
the Guaranteed Obligations and the nature, scope and extent of the risks which
the Parent Guarantor assumes and incurs hereunder, and has adequate means to
obtain from the Borrower on an ongoing basis information relating thereto and
the Borrower’s ability to pay and perform the Guaranteed Obligations, and agrees
to assume the responsibility for keeping, and to keep, so informed for so long
as this Parent Guaranty is in effect. The Parent Guarantor acknowledges and
agrees that (x) the Financing Parties shall have no obligation to investigate
the financial condition or affairs of the Borrower for the benefit of the Parent
Guarantor nor to advise the Parent Guarantor of any fact respecting, or any





--------------------------------------------------------------------------------





change in, the financial condition, assets or affairs of the Borrower that might
become known to any Financing Party at any time, whether or not such Financing
Party knows or believes or has reason to know or believe that any such fact or
change is unknown to the Parent Guarantor, or might (or does) increase the risk
of the Parent Guarantor as guarantor hereunder, or might (or would) affect the
willingness of the Parent Guarantor to continue as a guarantor of the Guaranteed
Obligations hereunder and (y) the Financing Parties shall have no duty to advise
the Parent Guarantor of information known to them regarding any of the
aforementioned circumstances or risks.


(d)The Parent Guarantor hereby acknowledges and agrees that no Financing Party
nor any other Person shall be under any obligation (a) to marshal any assets in
favor of the Parent Guarantor or in payment of any or all of the liabilities of
the Borrower under the Financing Documents or the obligation of the Parent
Guarantor hereunder or (b) to pursue any other remedy that the Parent Guarantor
may or may not be able to pursue itself any right to which the Parent Guarantor
hereby waives.


(e)The Parent Guarantor warrants and agrees that each of the waivers set forth
in Section 4 and in this Section 5 is made with full knowledge of its
significance and consequences and that if any of such waivers are determined to
be contrary to any applicable law or public policy, such waivers shall be
effective only to the maximum extent permitted by applicable law.


6. RIGHTS OF FINANCING PARTIES.


Subject to Section 5, the Parent Guarantor acknowledges that any Financing Party
may (except as shall be required by applicable statute which cannot be waived)
at any time and from time to time without the consent of, or notice to, the
Parent Guarantor, without incurring responsibility to the Parent Guarantor,
without impairing or releasing the obligations or liabilities of the Parent
Guarantor hereunder, upon or without any terms or conditions and in whole or in
part:
(a)change the manner, place or terms of payment of, and/or change, increase or
extend the time of payment of, renew, increase, accelerate or alter, any of the
Guaranteed Obligations (including, without limitation, any increase or decrease
in the rate of interest thereon or the principal amount thereof), any security
therefor, or any liability incurred directly or indirectly in respect thereof,
and the Parent Guaranty herein made shall apply to the Guaranteed Obligations as
so changed, extended, increased, accelerated, renewed or altered;


(b)take and hold security for the payment of the Guaranteed Obligations and
sell, exchange, release, surrender, impair, realize upon or otherwise deal with
in any manner and in any order any property or other collateral by whomsoever at
any time pledged or mortgaged to secure, or howsoever securing, the Guaranteed
Obligations or any liabilities (including any of those hereunder) incurred
directly or indirectly in respect thereof or hereof, and/or any offset
thereagainst;


(c)exercise or refrain from exercising any rights against the Borrower, any
other guarantor of the Borrower or others or otherwise act or refrain from
acting;


(d)release or substitute any one or more endorsers, other guarantors, the
Borrower or other obligors;


(e)settle or compromise any of the Guaranteed Obligations, any security therefor
or any liability (including any of those hereunder) incurred directly or
indirectly in respect thereof or hereof, and





--------------------------------------------------------------------------------





may subordinate the payment of all or any part thereof to the payment of any
liability (whether due or not) of the Borrower to creditors of the Borrower
other than the Financing Parties;


(f)apply any sums by whomsoever paid or howsoever realized to any liability or
liabilities of the Borrower to the Financing Parties regardless of what
liabilities of the Borrower remain unpaid;


(g)consent to or waive any breach of, or any act, omission or default under, any
of the Financing Documents or any of the instruments or agreements referred to
therein, or otherwise amend, modify or supplement any of the Financing Documents
or any of such other instruments or agreements;


(h)act or fail to act in any manner which may deprive the Parent Guarantor of
its right to subrogation against the Borrower to recover full indemnity for any
payments made pursuant to this Parent Guaranty at any time prior to the
irrevocable payment in full in cash of all the Guaranteed Obligations; and/or


(i)take any other action or omit to take any other action which would, under
otherwise applicable principles of common law, give rise to a legal or equitable
discharge of the Parent Guarantor from its liabilities under this Parent
Guaranty (including, without limitation, any action or omission whatsoever that
might otherwise vary the risk of the Parent Guarantor or constitute a legal or
equitable defense to or discharge of the liabilities of a guarantor or surety or
that might otherwise limit recourse against the Parent Guarantor).


No invalidity, illegality, irregularity or unenforceability of all or any part
of the Guaranteed Obligations, the Financing Documents or any other agreement or
instrument relating to the Guaranteed Obligations or of any security or
guarantee therefor shall affect, impair or be a defense to this Parent Guaranty,
and this Parent Guaranty shall be primary, absolute and unconditional
notwithstanding the occurrence of any event or the existence of any other
circumstances which might constitute a legal or equitable discharge of a surety
or guarantor except payment in full in cash of the Guaranteed Obligations.
7. CONTINUING GUARANTY.


This Parent Guaranty is a continuing one and all liabilities to which it applies
or may apply under the terms hereof shall be conclusively presumed to have been
created in reliance hereon. No failure or delay on the part of any Financing
Party in exercising any right, power or privilege hereunder shall operate as a
waiver thereof, nor shall any single or partial exercise of any right, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, power or privilege. The rights and remedies herein
expressly specified are cumulative and not exclusive of any rights or remedies
which any Financing Party would otherwise have. No notice to or demand on the
Parent Guarantor in any case shall entitle the Parent Guarantor to any other
further notice or demand in similar or other circumstances or constitute a
waiver of the rights of any Financing Party to any other or further action in
any circumstances without notice or demand. It is not necessary for any
Financing Party to inquire into the capacity or powers of the Borrower or the
officers, directors, partners or agents acting or purporting to act on its or
their be-half, and any indebtedness made or created in reliance upon the
professed exercise of such powers shall be guaranteed hereunder.
8. SUBORDINATION OF INDEBTEDNESS HELD BY PARENT GUARANTOR.







--------------------------------------------------------------------------------





Any indebtedness of the Borrower existing on the Restatement Closing Date or
hereafter held by the Parent Guarantor is hereby subordinated to the
indebtedness of the Borrower to the Financing Parties; and such indebtedness of
the Borrower to the Parent Guarantor, if the Administrative Agent or the
Security Agent, after an Event of Default has occurred and is continuing, so
requests, shall be collected, enforced and received by the Parent Guarantor as
trustee for the Financing Parties and be paid over to the Financing Parties on
account of the indebtedness of the Borrower to the Financing Parties, but
without affecting or impairing in any manner the liability of the Parent
Guarantor under other provisions of this Parent Guaranty. Notwithstanding the
aforementioned, the Parent Guarantor may receive scheduled payments on the
indebtedness of the Borrower held by the Parent Guarantor (other than the
Subordinated Restricted Intercompany Indebtedness), provided that no Default has
occurred and is continuing. Prior to the transfer by the Parent Guarantor of any
note or negotiable instrument evidencing any indebtedness of the Borrower to
such Parent Guarantor, the Parent Guarantor shall mark such note or negotiable
instrument with a legend that the same is subject to this subordination. Without
limiting the generality of the foregoing, the Parent Guarantor hereby agrees
with the Financing Parties that it will not exercise any right of subrogation
which it may at any time otherwise have as a result of this Parent Guaranty
(whether contractual, under Section 509 of the Bankruptcy Code or otherwise)
until all Guaranteed Obligations have been irrevocably paid in full in cash;
provided, that if any amount shall be paid to the Parent Guarantor on account of
such subrogation rights at any time prior to the irrevocable payment in full in
cash of all the Guaranteed Obligations, such amount shall be held in trust for
the benefit of the Financing Parties and shall forthwith be paid to the
Administrative Agent for the benefit of the Financing Parties to be credited and
applied upon the Guaranteed Obligations, whether matured or unmatured, in
accordance with the terms of the Financing Documents or, if the Financing
Documents do not provide for the application of such amount, to be held by the
Financing Parties as collateral security for any Guaranteed Obligations
thereafter existing.
9. GUARANTY ENFORCEABLE BY ADMINISTRATIVE AGENT.


Notwithstanding anything to the contrary contained elsewhere in this Parent
Guaranty, the Financing Parties agree (by their acceptance of the benefits of
this Parent Guaranty) that this Parent Guaranty may be enforced only by the
action of the Administrative Agent, acting upon the instructions of the Required
Lenders and that no other Financing Party shall have any right individually to
seek to enforce or to enforce this Parent Guaranty, it being understood and
agreed that such rights and remedies may be exercised by the Administrative
Agent for the benefit of the Financing Parties upon the terms of this Parent
Guaranty. The Financing Parties further agree that this Parent Guaranty may not
be enforced against any director, officer, employee, partner, member or
stockholder of the Parent Guarantor. It is understood and agreed that the
agreement in this Section 9 is among and solely for the benefit of the Financing
Parties and that, if the Required Lenders so agree (without requiring the
consent of the Parent Guarantor), the Parent Guaranty may be directly enforced
by any Financing Party.
10. REPRESENTATIONS AND WARRANTIES OF PARENT GUARANTOR.


In order to induce the Financing Parties to enter into the Amendment, the Parent
Guarantor represents, warrants and covenants as of the Restatement Closing Date
that:
10.1Status.


The Parent Guarantor is not a US Tax Obligor.


10.2Organization.





--------------------------------------------------------------------------------





The Parent Guarantor is duly organized and validly existing as a société à
responsabilité limitée under the laws of the Grand Duchy of Luxembourg. The
Parent Guarantor is duly authorized and qualified to do business in the Grand
Duchy of Luxembourg and in jurisdictions in which the conduct of its business
requires it to so qualify. The Parent Guarantor has the requisite corporate
power and authority to execute, deliver and perform this Parent Guaranty.
10.3Authority and Consents.


(a)The execution, delivery and performance by the Parent Guarantor of this
Parent Guaranty and the transactions contemplated by it: (i) have been duly
authorized by all necessary corporate action; (ii) will not breach, contravene,
violate, conflict with or constitute a default under (A) any of its Charter
Documents, (B) any applicable Law or (C) any contract, loan, agreement,
indenture, mortgage, lease or other instrument to which it is a party or by
which it or any of its properties may be bound or affected, including all
Governmental Approvals except in the case of clauses (B) and (C) above, to the
extent that such breach, contravention, violation or other conflict or default
could not, individually or in the aggregate, reasonably be expected to result in
a Parent Guarantor Material Adverse Effect; and (iii) will not result in or
require the creation or imposition of any Lien upon or with respect to any of
the properties of the Parent Guarantor.


(b)This Parent Guaranty (i) has been duly executed and delivered by the Parent
Guarantor and (ii) when executed and delivered by each of the other parties
hereto will be the legal, valid and binding obligation of the Parent Guarantor
enforceable against the Parent Guarantor in accordance with its terms, except as
enforceability thereof may be limited by insolvency, moratorium, bankruptcy or
similar laws affecting the enforcement of creditors’ rights generally.


(c)All authorizations required for Parent Guarantor to execute and deliver this
Parent Guaranty and to perform the transactions contemplated hereby have been
obtained or effected and are in full force and effect.


10.4Governing Law and Enforcement.


(a)The choice of governing law of this Parent Guaranty will be recognized and
enforced in the Parent Guarantor’s jurisdiction of organization.


(b)Any judgment obtained in relation to this Parent Guaranty in the jurisdiction
of the governing law of this Parent Guaranty will be recognized and enforced in
the Parent Guarantor’s jurisdiction of organization.


10.5No Filing or Stamp Taxes.


Under the Laws of the Grand Duchy of Luxembourg it is not necessary that this
Parent Guaranty be filed, recorded or enrolled with any court or other authority
in such jurisdiction or that any stamp, registration, notarial or similar Taxes
or fees be paid on or in relation to this Parent Guaranty or the transactions
contemplated by this Parent Guaranty.
10.6No Default.


No Default or Event of Default has occurred and is continuing.





--------------------------------------------------------------------------------





10.7Ranking.


The rights and claims of the Financing Parties against the Parent Guarantor
under this Parent Guaranty at all times rank at least pari passu with the claims
of all its other unsecured and unsubordinated creditors except those creditors
whose claims are mandatorily preferred by laws of general application to
companies.
10.8No Adverse Consequences.


(a)It is not necessary under the laws of the Parent Guarantor’s jurisdiction of
organization, (i) in order to enable any Financing Party to enforce its rights
under this Parent Guaranty, or (ii) by reason of the execution of this Parent
Guaranty or the performance by it of any of its obligations under this Parent
Guaranty, that any Financing Party should be licensed, qualified or otherwise
entitled to carry on business in the Parent Guarantor’s jurisdiction of
organization.


(b)No Financing Party is or will be deemed to be resident, domiciled or carrying
on business in the Grand Duchy of Luxembourg by reason only of the execution,
performance and/or enforcement of this Parent Guaranty.


10.9No Parent Guarantor Material Adverse Effect.


No event, condition or circumstance has occurred which has had or could
reasonably be expected to have a Parent Guarantor Material Adverse Effect.
10.10Sanctions.


Neither the Parent Guarantor, nor any of its Subsidiaries, directors, officers,
employees, nor to the knowledge of the Parent Guarantor any of its agents or
affiliates is a Person that is, or is owned or controlled by Persons that are:
(i) the subject of any sanctions administered or enforced by the U.S. Department
of the Treasury’s Office of Foreign Assets Control (“OFAC”), the U.S. Department
of State, the United Nations Security Council, the European Union, or other
relevant sanctions authority (collectively, “Sanctions”), or (ii) located,
organized or resident in a country or territory that is, or whose government is,
the subject of comprehensive territorial-based Sanctions (at the time of this
Parent Guaranty, Cuba, Iran, Syria, North Korea, the Crimea region of Ukraine,
and Sudan).


11. COVENANTS OF PARENT GUARANTOR.


The Parent Guarantor covenants and agrees that, from the Restatement Closing
Date until all the Guaranteed Obligations are indefeasibly paid and satisfied in
full, it shall observe and perform the following covenants:
11.1Status.


The Parent Guarantor shall ensure that it will not become a US Tax Obligor.


11.2Pari Passu Ranking.


The Parent Guarantor shall ensure that all of its obligations under this Parent
Guaranty rank at all times at least pari passu with all other present and future
unsecured and unsubordinated Indebtedness.





--------------------------------------------------------------------------------





11.3Intentionally Omitted.


11.4Keep-well Undertaking


The Parent Guarantor shall, directly or indirectly through any one or more of
its Affiliates, make such equity contributions or injections and/or provide such
Subordinated Restricted Intercompany Indebtedness to the Borrower in order to
ensure that the Borrower has sufficient funds for the operating expenditure,
capital expenditure and debt service cash requirements of the Borrower.
11.5Investments and Payments. During the Ceremonial Period, the Parent Guarantor
shall not make Investments in or payments to any Person other than the Borrower
and its creditors and payments under this Parent Guaranty, except for payments
in the ordinary course of business (including taxes); provided, for the
avoidance of doubt, that payments to the Borrower and its creditors and
Investments in the Borrower may be made directly or indirectly so long as the
Borrower (or in the case of payments to the Borrower’s creditors, the applicable
creditor) is the ultimate recipient.
11.6Parent Distributions and Payments to Shareholders. During the Ceremonial
Period or if an Event of Default has occurred and is continuing, the Parent
Guarantor shall not make any Parent Distributions or make any other payments to
its direct and indirect shareholders.


11.7Guarantees. The Parent Guarantor shall not issue any guarantees other than
(a) this Parent Guaranty and (b) any guarantee in favor of American Tower do
Brasil - Cessão de Infraestruturas Ltda. and American Tower Corporation (the
“Permitted Guaranteed Creditors”); provided that from and after the Investment
Closing Date, the Parent Guarantor may issue guarantees to any Person other than
guarantees in respect of Indebtedness of the Borrower existing as of the
Restatement Closing Date (other than Indebtedness to the Permitted Guaranteed
Creditors) and the refinancing of such Indebtedness with the same financial
institution creditors.




12. FATCA DEDUCTION AND GROSS-UP.


12.1FATCA Deduction and Gross-up by Parent Guarantor.


(a)If the Parent Guarantor is required to make a FATCA Deduction, it shall make
the FATCA Deduction and any payment required in connection with that FATCA
Deduction within the time allowed and in the minimum amount required by FATCA.


(b)If a FATCA Deduction is required to be made by the Parent Guarantor, the
amount of the payment due from the Parent Guarantor shall be increased to an
amount which (after making any FATCA Deduction) leaves an amount equal to the
payment which would have been due if no FATCA Deduction had been required.


(c)The Parent Guarantor shall promptly upon becoming aware that it must make a
FATCA Deduction (or that there is any change in the rate or the basis of a FATCA
Deduction) notify the Administrative Agent accordingly. Similarly, a Financing
Party shall notify the Administrative Agent on becoming so aware in respect of a
payment payable to that Financing Party. If the Administrative Agent receives
such notification from a Financing Party it shall notify the Parent Guarantor.







--------------------------------------------------------------------------------





(d)Within thirty (30) days of making either a FATCA Deduction or any payment
required in connection with that FATCA Deduction, the Parent Guarantor shall
deliver to the Administrative Agent for the benefit of the Financing Party
entitled to the payment evidence reasonably satisfactory to that Financing Party
that the FATCA Deduction has been made or (as applicable) any appropriate
payment paid to the relevant governmental or taxation authority.


12.2FATCA Deduction by Financing Party.


(a)Each Financing Party may make any FATCA Deduction it is required by FATCA to
make, and any payment required in connection with that FATCA Deduction, and no
Financing Party shall be required to increase any payment in respect of which it
makes such a FATCA Deduction or otherwise compensate the recipient of the
payment for that FATCA Deduction. A Financing Party which becomes aware that it
must make a FATCA Deduction in respect of a payment to another Financing Party
(or that there is any change in the rate or the basis of such FATCA Deduction)
shall notify that Financing Party and the Administrative Agent.


(b)If the Administrative Agent is required to make a FATCA Deduction in respect
of a payment to a Financing Party under a Financing Document which relates to a
payment by the Parent Guarantor, the amount of the payment due from the Parent
Guarantor shall be increased to an amount which (after the Administrative Agent
has made such FATCA Deduction), leaves the Administrative Agent with an amount
equal to the payment which would have been made by the Administrative Agent if
no FATCA Deduction had been required.


(c)The Administrative Agent shall promptly upon becoming aware that it must make
a FATCA Deduction in respect of a payment to a Financing Party under a Financing
Document which relates to a payment by the Parent Guarantor (or that there is
any change in the rate or the basis of such a FATCA Deduction) notify the Parent
Guarantor and the relevant Financing Party.


(d)The Parent Guarantor shall (within three Business Days of demand by the
Administrative Agent) pay to a Financing Party an amount equal to the loss,
liability or cost which that Financing Party determines will be or has been
(directly or indirectly) suffered by that Financing Party as a result of another
Financing Party making a FATCA Deduction in respect of a payment due to it under
a Financing Document. This paragraph shall not apply to the extent a loss,
liability or cost is compensated for by an increased payment under paragraph (b)
above.


(e)A Financing Party making, or intending to make, a claim under paragraph (d)
above shall promptly notify the Administrative Agent of the FATCA Deduction
which will give, or has given, rise to the claim, following which the
Administrative Agent shall notify the Parent Guarantor.


12.3Tax Credit and FATCA.


If the Parent Guarantor makes a FATCA Payment and the relevant Financing Party
determines that:
(a)a Tax Credit is attributable to an increased payment of which that FATCA
Payment forms part, to that FATCA Payment or to a FATCA Deduction in consequence
of which that FATCA Payment was required; and


(b)that Financing Party has obtained, utilised and retained that Tax Credit,





--------------------------------------------------------------------------------





the Financing Party shall pay an amount to the Parent Guarantor which that
Financing Party determines will leave it (after that payment) in the same
after-Tax position as it would have been in had the FATCA Payment not been
required to be made by the Parent Guarantor.
12.4Administrative Agent’s Assistance


The Administrative Agent shall use reasonable efforts to provide the Parent
Guarantor (at the Parent Guarantor’s written request) with available factual
documentation as permitted by relevant laws and regulations of the People’s
Republic of China or any agreements entered into by the Administrative Agent to
determine if any FATCA Deduction is required in respect of a payment payable to
any Financing Party under a Financing Document which relates to a payment by the
Parent Guarantor.


13. EXPENSES.


The Parent Guarantor hereby agrees to pay all reasonable and documented
out-of-pocket costs and expenses of the Administrative Agent and each other
Financing Party in connection with the enforcement of this Parent Guaranty and
the protection of the Financing Parties’ rights hereunder and any amendment,
waiver or consent relating hereto (including, in each case, without limitation,
the reasonable and documented fees and disbursements of counsel (including
in-house counsel) employed by the Administrative Agent and each other Financing
Party).
14. BENEFIT AND BINDING EFFECT.


This Parent Guaranty shall be binding upon the Parent Guarantor and its
successors and assigns and shall inure to the benefit of the Financing Parties
and their successors and assigns.
15. AMENDMENTS; WAIVERS.


Neither this Parent Guaranty nor any provision hereof may be changed, waived,
discharged or terminated except with the written consent of the Parent Guarantor
and with the written consent of either (x) the Required Lenders (or, to the
extent required by Section 10.12 (Amendment or Waiver) of each Credit Agreement,
with the written consent of each Lender) at all times prior to the time at which
all Guaranteed Obligations have been paid in full.
16. SET OFF.


In addition to any rights now or hereafter granted under applicable law
(including, without limitation, Section 151 of the New York Debtor and Creditor
Law) and not by way of limitation of any such rights, upon the occurrence and
during the continuance of an Event of Default, the Administrative Agent or any
other Financing Party, acting upon instructions from the Required Lenders, is
hereby authorized, at any time or from time to time, without notice to the
Parent Guarantor or to any other Person, any such notice being expressly waived,
to set off and to appropriate and apply any and all deposits (general or
special) and any other indebtedness at any time held or owing by any Financing
Party to or for the credit or the account of the Parent Guarantor, against and
on account of the obligations and liabilities of the Parent Guarantor to any
Financing Party under this Parent Guaranty, irrespective of whether or not such
Financing Party shall have made any demand hereunder and although said
obligations, liabilities, deposits or claims, or any of them, shall be
contingent or unmatured.
17. NOTICE.





--------------------------------------------------------------------------------







Except as otherwise specified herein, all notices, requests, demands or other
communications to or upon the respective parties hereto shall be sent or
delivered by mail, e-mail, facsimile or courier service and all such notices and
communications shall, when mailed, e-mailed, faxed or sent by courier, be
effective when deposited in the mails, delivered to the overnight courier, as
the case may be, or sent by e-mail or facsimile, except that notices and
communications to the Administrative Agent or the Parent Guarantor shall not be
effective until received by the Administrative Agent or the Parent Guarantor, as
the case may be. All notices and other communications shall be in writing and
addressed to such party at (i) in the case of any Financing Party, as provided
in each Credit Agreement and (ii) in the case of the Parent Guarantor and the
Administrative Agent, at its address set forth opposite its signature page
below, or in any case at such other address as any of the Persons listed above
may hereafter notify the others in writing.
18. Effective Date and REINSTATEMENT.


This Guaranty and the Parent Guarantor’s obligations hereunder shall remain
operative and continue in full force and effect from the Restatement Closing
Date until such time as all the Guaranteed Obligations are duly performed and
indefeasibly paid and satisfied in full; provided, if any claim is ever made
upon any Financing Party for repayment or recovery of any amount or amounts
received in payment or on account of any of the Guaranteed Obligations and any
of the aforesaid payees repays all or part of said amount by reason of (i) any
judgment, decree or order of any court or administrative body having
jurisdiction over such payee or any of its property or (ii) any settlement or
compromise of any such claim effected by such payee with any such claimant
(including, without limitation, the Borrower), then and in such event the Parent
Guarantor agrees that any such judgment, decree, order, settlement or compromise
shall be binding upon the Parent Guarantor, notwithstanding any revocation
hereof or the cancellation of any Note or any other instrument evidencing any
liability of the Borrower, and the Parent Guarantor shall be and remain liable
to the aforesaid payees hereunder for the amount so repaid or recovered to the
same extent as if such amount had never originally been received by any such
payee.
19. CONSENT TO JURISDICTION; SERVICE OF PROCESS; AND WAIVER OF TRIAL BY JURY.


(a)THIS PARENT GUARANTY AND THE RIGHTS AND OBLIGATIONS OF THE FINANCING PARTIES
AND OF THE UNDERSIGNED HEREUNDER SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAW OF THE STATE OF NEW YORK. Each party hereby irrevocably
and unconditionally submits, for itself and its property, to the exclusive
jurisdiction of the United States District Court for the Southern District of
New York and of the courts of the State of New York sitting in the City of New
York or any appellate courts of any of them, for the purposes of any action or
proceeding arising out of or relating to this Parent Guaranty or the
transactions contemplated hereby. The Parent Guarantor hereby further
irrevocably waives any claim that any such courts lack jurisdiction over the
Parent Guarantor, and agrees not to plead or claim, in any legal action or
proceeding with respect to this Parent Guaranty brought in any of the aforesaid
courts, that any such court lacks jurisdiction over such Parent Guarantor.


(b)The Parent Guarantor hereby irrevocably appoints CT Corporation System (the
“Process Agent”), with an office on the date hereof at 111 Eighth Avenue, New
York, New York 10011, as its agent to receive on its behalf and on behalf of its
Property, service of copies of the summons and complaint and any other process
that may be served in any such action or proceeding. Service upon the Process
Agent shall be deemed to be personal service on the Parent Guarantor and shall
be legal and binding upon the Parent Guarantor for all purposes notwithstanding
any failure to mail copies of such legal process to the Parent





--------------------------------------------------------------------------------





Guarantor or any failure on the part of the Parent Guarantor to receive the
same. Nothing herein shall affect the right to serve process in any other manner
permitted by applicable Law or any right to bring legal action or proceedings in
any other competent jurisdiction. To the extent permitted by applicable Law, the
Parent Guarantor further irrevocably agrees to the service of process of any of
the aforementioned courts in any suit, action or proceeding by the mailing of
copies thereof by certified mail, postage prepaid, return receipt requested, to
the Parent Guarantor at 6, rue Eugène Ruppert, L-2453 Luxembourg, such service
to be effective upon the date indicated on the postal receipt returned from the
Parent Guarantor.


(c)The Parent Guarantor agrees that it will at all times continuously maintain
an agent to receive service of process in the State of New York on behalf of
itself and its Properties, and, in the event that for any reason the agent
mentioned above shall not serve as agent for the Parent Guarantor to receive
service of process in the State of New York on its behalf, the Parent Guarantor
shall promptly appoint a successor reasonably satisfactory to the Administrative
Agent so to serve, advise the Administrative Agent thereof, and deliver to the
Administrative Agent evidence in writing of the successor agent's acceptance of
such appointment. The foregoing provisions constitute, among other things, a
special arrangement for service among the parties to this Agreement for the
purposes of 28 U.S.C. § 1608. Nothing herein shall affect the right of any of
the Financing Parties to serve process in any other manner permitted by law or
to commence legal proceedings or otherwise proceed against the Parent Guarantor
in any other jurisdiction.


(d)The Parent Guarantor hereby irrevocably waives (to the fullest extent
permitted by applicable law) any objection which it may now or hereafter have to
the laying of venue of any of the aforesaid actions or proceedings arising out
of or in connection with this Parent Guaranty brought in the courts referred to
in clause (a) above and hereby further irrevocably waives and agrees not to
plead or claim in any such court that such action or proceeding brought in any
such court has been brought in an inconvenient forum.


(e)THE PARENT GUARANTOR AND EACH FINANCING PARTY (BY ITS ACCEPTANCE OF THE
BENEFITS OF THIS PARENT GUARANTY) HEREBY IRREVOC-ABLY WAIVES ALL RIGHTS TO A
TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR
RELATING TO THIS PARENT GUARANTY OR THE TRANSACTIONS CONTEMPLATED HERE-BY.


20. NO IMMUNITY.


To the extent that the Parent Guarantor may be entitled, in any jurisdiction in
which judicial proceedings may at any time be commenced with respect to this
Parent Guaranty or any other Financing Document, to claim for itself or its
revenues, assets or Properties any immunity from suit, the jurisdiction of any
court, attachment prior to judgment, attachment in aid of execution of judgment,
set-off, execution of a judgment or any other legal process, and to the extent
that in any such jurisdiction there may be attributed to the Parent Guarantor
such an immunity (whether or not claimed), the Parent Guarantor hereby
irrevocably agrees not to claim and hereby irrevocably waives such immunity to
the fullest extent permitted by the Law of the applicable jurisdiction.


21. LIMITATION ON GUARANTEED OBLIGATIONS.


The Parent Guarantor and each Financing Party (by its acceptance of the benefits
of this Parent Guaranty) hereby confirms that it is its intention that this
Parent Guaranty not constitute a fraudulent transfer or conveyance for purposes
of the Bankruptcy Code, the Uniform Fraudulent Conveyance Act of any similar
Federal or state law. To effectuate the foregoing intention, the Parent
Guarantor and each Financing Party (by its acceptance of the benefits of this
Parent Guaranty) hereby irrevocably agrees that the Guaranteed





--------------------------------------------------------------------------------





Obligations guaranteed by the Parent Guarantor shall be limited to such amount
as will, after giving effect to such maximum amount and all other (contingent or
otherwise) liabilities of the Parent Guarantor that are relevant under such
laws, result in the Guaranteed Obligations in respect of such maximum amount not
constituting a fraudulent transfer or conveyance.
22. COUNTERPARTS.


This Parent Guaranty may be executed in any number of counterparts and by the
different parties hereto on separate counterparts, each of which when so
executed and delivered shall be an original, but all of which shall together
constitute one and the same instrument. A set of counterparts executed by all
the parties hereto shall be lodged with the Parent Guarantor and the
Administrative Agent.
23. PAYMENTS.


All payments made by the Parent Guarantor hereunder will be made without setoff,
counterclaim or other defense and on the same basis as payments are made by the
Borrower under Section 2.8 (Net Payments) of each Credit Agreement.
24. INSTRUMENT FOR THE PAYMENT OF MONEY.


The Parent Guarantor hereby acknowledges that this Parent Guarantee constitutes
an instrument for the payment of money and consents and agrees that the
Administrative Agent, at its sole option, in the event of a dispute by the
Guarantor in relation to the payment of any moneys due hereunder, shall have the
right to bring motion-action under New York CPLR § 3213.


25. HEADINGS DESCRIPTIVE.
The headings of the several sections of this Parent Guaranty are inserted for
convenience only and shall not in any way affect the meaning or construction of
any provision of this Parent Guaranty.
* * *





--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Parent Guarantor has caused this Parent Guaranty to be
executed and delivered as of the date first above written.
Nextel Holdings S.à r.l., as Parent Guarantor
Notice Address:    
Address: 1875 Explorer Street, Suite 800
Reston, VA 20190
Attention: General Counsel
Telephone: +1 (703) 390 7286
Facsimile No.: (703) 390 5191
Email: shana.smith@nii.com




By:        
Name:
Title:
Accepted and Agreed to:


CHINA DEVELOPMENT BANK, as Administrative Agent under each Credit Agreement
Notice Address:    
Address: 14th Floor, CITIC Tower, No. 1093 Shennan Zhong Road,
Guangdong Province, Shenzhen 518031, China
Attention: Che Nan
Telephone No.: +86 (755) 2594 2783
Facsimile No.: +86 (755) 2598 7725
Email: chenan@cdb.com.cn




By:        
Name:
Title:









